Citation Nr: 1453965	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  08-34 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for the service-connected peripheral neuropathy of the right lower extremity, rated at a noncompensable level prior to September 10, 2012, and 30 percent disabling beginning on that date.

2.  Entitlement to an increased rating for the service-connected peripheral neuropathy of the left lower extremity, rated at a noncompensable level prior to September 10, 2012, and 30 percent disabling beginning on that date.  

3.  Entitlement to service connection for amyloidosis and ischemic heart disease, including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969. 

This case initially came before the Board of Veterans Appeals (Board) on appeal from April 2008 and January 2009 rating decisions of the RO.

The Virtual VA claims file has been reviewed.  Other than the informal hearing presentation and VA treatment records considered by the RO in a November 2013 rating decision, documents contained therein are duplicative of those in the paper claims file.  Documents in the Veterans Benefits Management System are duplicative of those in the paper claims file and Virtual VA.

The Board remanded the case in July 2012 for additional development, which has been accomplished.  Following the issuance of a Supplemental Statement of the Case in January 2013, the Veteran's claims were returned to the Board.  

A claim for a TDIU rating may be part and parcel of an increased rating claim being referred to the RO, and vice versa.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board acknowledges that the Veteran withdrew his claims for increase in August 2013 and that these matters are dismissed.  

However, the Veteran has since alleged that his service-connected peripheral neuropathy precludes him from obtaining or maintaining gainful employment.  The Veteran was granted service connection for peripheral neuropathy of both upper extremities in a November 2013  rating decision and formally filed a claim for a TDIU rating in July 2014, but this claim has not yet been adjudicated by the RO. 

As this matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ, the Board does not have jurisdiction and refers the issue of a TDIU rating  to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1. On August 26, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his claim for an increased rating for the service-connected peripheral neuropathy of the right lower extremity had been requested.

2.  On August 26, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his claim for an increased rating for the service-connected peripheral neuropathy of the left lower extremity had been requested.

3. The Veteran served in the Republic of Vietnam and is presumed to have been exposed to Agent Orange based on this service, but is not shown to have amyloidosis or ischemic heart disease.  

4. The Veteran is not shown to have manifested complaints or findings referable to organic heart disease in service or for many years thereafter.  

5. The currently demonstrated with atrioventricular nodal reentry tachycardia or arrhythmia is not shown to be due to an event or incident of the Veteran's period of active service including that performed in the Republic of Vietnam.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for an increased rating for the service-connected peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of the claim for an increased rating for the service-connected peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The Veteran does not have a disability manifested by amyloidosis or ischemic heart disease due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4. The Veteran's disability manifested by atrioventricular nodal reentry tachycardia or arrhythmia is not due to disease or injury that was incurred in or aggravated by active service; nor may any organic heart disease be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, in a statement received on August 26, 2013, has indicated his intent to withdraw the appeal as to the claims for increased ratings for the service-connected peripheral neuropathy of each lower extremity.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review these claims, and the appeal to this extent is dismissed.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in October 2007 and December 2008, to the Veteran.  These letters explained evidence needed to substantiate the claim for service connection.  The letters also informed him of his and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was afforded a VA examination responsive to the claim for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was provided by a medical professional, following thorough examination of the Veteran, solicitation of his history, and a review of the entire record.   

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist the Veteran have been met in this case.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  

A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

As will be discussed, the evidence reflects that the Veteran is presumed to have been exposed to Agent Orange.  

The fact that a Veteran cannot establish service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As cardiovascular disease and valvular heart disease are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that the Veteran had active service during a period of war.   Additionally, his DD Form 214 indicates that the Veteran had service in the Republic of Vietnam.

However, no heart disease was noted or identified during service or within one year of separation.  Furthermore, the record establishes that he did not have characteristic manifestations of the disease processes during or within one year of service.  Rather, at examination in September 1969, his heart and vascular system were normal.  

The Board acknowledges that the Veteran has been diagnosed with atrioventricular nodal reentry tachycardia, for which he underwent ablation in 1999, and that current treatment records, as well as the September 2012 VA examination, show a diagnosis of and treatment for arrhythmia.  

However, the regulations pertaining to herbicide exposure only address ischemic heart disease.  A review of the Veteran's post-service medical records shows that the Veteran does not have a history of treatment for coronary artery disease, including ischemic heart disease.   Additionally, the September 2012 VA examiner found that the Veteran did not have ischemic heart disease or coronary artery disease.  

Moreover, the VA examiner opined that the Veteran's demonstrated arrhythmia was not related to service and added that this type of arrhythmia or tachycardia was caused by a structural extra pathway, not by ischemic heart disease or coronary artery disease.   

Hence, his claim of service connection must fail.  See Degmetich v. Brown, 104 F.3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As such, the provisions of sections 3.303(b) and 3.309(e) are not applicable.

The Board also notes that, in a November 2007 statement, the Veteran acknowledged that he did not have amyloidosis, but only reported that the National Academy of Sciences had found a relationship between amyloidosis and Agent Orange exposure.  

To the extent that the Veteran explicitly denied that he has been diagnosed with amyloidosis, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

To the extent that the Veteran asserts that his arrhythmia is related to Agent Orange exposure in service, these general lay statements are outweighed by the medical evidence of record.  These records establish a remote post-service onset as shown by normal heart findings at separation from service and statements indicating that the symptomatology began in the 1990s.  Likewise, the Veteran did not report any cardiovascular complaints until 1999, several months before the ablation treatment for his tachycardia.  

Furthermore, the September 2012 VA examiner opined that the Veteran's arrhythmia was less likely than not incurred in or caused by an in-service injury, event, or illness, including any presumed Agent Orange exposure.

While the Veteran is competent to describe his symptoms during service, these lay statements must be evaluated in light of all the evidence of record.  Thus, the specific findings of the September 2012 VA examiner, indicating that the Veteran's supraventricular tachycardia (arrhythmia) was not related to his service, are assigned greater probative weight.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).   

Hence, on this record, service connection for the demonstrated tachycardia or arrhythmia must be denied


ORDER

The appeal of the claim for an increased rating for the service-connected peripheral neuropathy of the right lower extremity is dismissed.

The appeal of the claim for an increased rating for the service-connected peripheral neuropathy of the left lower extremity is dismissed.

Service connection for amyloidosis and ischemic heart disease is denied



______________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals
Department of Veterans Affairs


